Citation Nr: 0937523	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute psychotic 
episodes and marital problems.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to February 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In July 2008, the Board reopened and remanded these claims 
for additional development.  Unfortunately, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Veteran submitted evidence pertaining to his entitlement 
to service connection for gulf war syndrome.  This issue is 
REFERRED to the RO for appropriate action.


REMAND

Although the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last 
remand was not accomplished.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In the July 2008 remand, the AMC was instructed to summarize 
the Veteran's accounts of stressors and submit any original 
stressor statements with the summary to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  This was not 
accomplished.

The Board notes that the Veteran asserts his stressors 
occurred while serving overseas in Operation Desert Shield.  
The RO has stated that the Veteran did not have any overseas 
service, based on his DD-214.  However, records indicate the 
Veteran may have served in Saudi Arabia in March 1991.  A 
Personnel Qualification Record prepared in January 1992 
indicates that the Veteran's last combat tour was in Saudi 
Arabia in March 1991.  Furthermore, service treatment records 
include a Southwest Asia Demobilization/Redeployment Medical 
Evaluation that the Veteran completed in April 1991.  
Additionally, the Veteran has submitted a copy of an 
envelope, postmarked in 1991 from APO 09315.  Research 
indicates this military postal code is located overseas.  
Further research should be completed to determine if the 
Veteran's unit was overseas during approximately March 1991 
to April 1991.  

Additionally, in the July 2008 Remand, the AMC was instructed 
to afford the Veteran a VA psychiatric examination.  The 
examiner was directed to review the Veteran's varying 
diagnoses and assign a psychiatric diagnosis for each 
psychiatric disorder the Veteran currently manifests.  For 
each diagnosis, the psychiatrist was asked to state the 
likelihood that the disorder first manifested in service and 
has remained continuous since service or is etiologically 
linked to the period of active service.  The examiner was 
also asked to determine the likelihood that the Veteran's 
PTSD was related to stressors reported by the Veteran.  
Finally, the examiner was to state whether "marital 
discord" previously noted is still present, and if so, 
whether marital discord is a symptom of a diagnosed disorder 
or represents a separate diagnosis under DSM-IV.

The Veteran was afforded a VA examination in March 2009.  The 
Veteran reported stressors occurred during his time in 
Operation Desert Shield and Desert Storm, and involved 
witnessing burned bodies and women and children screaming 
about the loss of their fathers.  The examiner opined that 
the Veteran's reported stressors appear to be linked directly 
to a part of his current condition.  He was diagnosed with 
chronic PTSD and psychotic disorder, not otherwise specified 
(NOS).  The examiner opined that the Veteran's PTSD is at 
least as likely as not caused by or a result of an in-service 
event and psychotic disorder NOS is not caused by or a result 
of an in-service event.

An addendum statement was added in May 2009, based on the VA 
examination of March 2009.  The examiner opined that based on 
the Veteran's claims file and the examination conducted in 
March 2009, the Veteran's current psychotic disorder appears 
to be at least as likely as not the same as that he 
experienced during his military service. 

The remand instructions from July 2008 were not fully 
completed.  Additionally, the addendum opinion obtained in 
May 2009 is contradictory to the opinion in the March 2009 
examination and no further rationale is given as a basis for 
that opinion.

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court 
found that a medical opinion was inadequate when it did not 
address all aspects of a claim when the medical examiner was 
directed to do so by the Board.  Therefore, a complete 
opinion must be obtained, and the Veteran should be afforded 
a VA examination.

Furthermore, the Veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given notice 
of how effective dates and disability 
ratings are formulated in accordance 
with Dingess/Hartman.

2.  If necessary, contact the Veteran 
to obtain a more detailed account of 
the stressors, and submit any original 
stressor statements along with a 
summary of the stressors to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  

Ask JSRRC to provide information to 
verify the Veteran's stressors, 
specifically those that occurred during 
approximately March 1991 or April 1991, 
to include unit records that might show 
the activities of the Veteran's unit 
and the likelihood that individuals in 
the Veteran's unit and MOS might have 
been exposed to stressors such as dead 
bodies.  Any information that might 
corroborate the Veteran's alleged in-
service stressors should be requested.

3.  Summarize any corroborated 
stressors.  Schedule the Veteran for a 
VA examination by a psychiatrist.  
Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand, the July 2008 remand, 
and the Veteran's claims folder for 
review.  All necessary special studies 
or tests should be conducted.  The 
psychiatrist is requested to review the 
Veteran's service treatment records, 
post-service private psychiatric 
records, VA outpatient records 
demonstrating treatment for psychosis, 
and records of the 2003, 2005, and 2009 
VA examinations and opinions.  

After review of the varying diagnoses, 
the psychiatrist should assign a 
psychiatric diagnosis for each 
psychiatric disorder the Veteran 
currently manifests.  

For each diagnosis assigned, the 
psychiatrist should state whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the 
disorder was: (a) first manifested in 
service and has remained continuous 
since service; or, (b) is etiologically 
linked to the period of active service.  

If the Veteran meets the criteria for 
PTSD as specified in DSM-IV, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
the Veteran's PTSD can be related to 
the stressor or stressors reported by 
the Veteran and established as having 
occurred during the Veteran's active 
service.

The examiner should state whether the 
"marital discord" previously noted is 
still present, and, if so, whether 
marital discord is a symptom of a 
diagnosed disorder or represents a 
separate diagnosis under DSM-IV.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

4.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  When the development requested has 
been completed, the case should again 
be reviewed, in light of evidence 
obtained on Remand, and readjudicated 
when all development has been 
completed.  If any benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


